Opinion filed December 4, 2020




                                       In The

       Eleventh Court of Appeals
                                    ___________

                                 No. 11-20-00228-CR
                                    ___________

            BRYAN CHRISTOPHER GLEASON, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                              Brown County, Texas
                        Trial Court Cause No. CR27189


                     MEMORAND UM OPI NI ON
      Appellant, Bryan Christopher Gleason, has filed in this court a motion to
dismiss his appeal. In his motion, Appellant requests that this court withdraw his
notice of appeal and dismiss the appeal in this cause. The motion is signed by both
Appellant and Appellant’s counsel in compliance with Rule 42.2 of the Texas Rules
of Appellate Procedure.
        The motion is granted, and the appeal is dismissed.


                                                                            PER CURIAM


December 4, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2